The defendant was tried and convicted upon an affidavit which charged "that within 12 months before the making of this affidavit, and in said county, Mace Dunn, whose name is to the affiant otherwise unknown, knowingly entered upon the land of the affiant and cut down wood or timber growing thereon, with the intent to remove and appropriate same to his own use." The sufficiency of this affidavit was not challenged by demurrer or otherwise. It charged an offense under section 7828 of the Code of 1907, and charged a trespass upon the lands of W.E. Dunn, by having knowingly entered upon said land and cut wood or timber growing thereon, etc. On the trial of this case, over the timely objection of the defendant, the court permitted *Page 479 
the solicitor to introduce in evidence a deed executed by "Elbert Dunn and Martha Dunn to W. Alonzo Dunn," for the purpose of showing ownership or title in W.E. Dunn, whose lands were alleged to have been trespassed upon. In this there was error which necessitates a reversal of the judgment of conviction.
The offense denounced by the statute (section 7828) is one against the ownership of the property upon which the alleged trespass is said to have been committed, in the instant case, the lands of prosecutor W.E. Dunn, and this necessary allegation is not met by the proof by the introduction in evidence of a deed showing that the lands belonged to W. Alonzo Dunn.
The deed was res inter alios acta, as it was not signed by the defendant and was not admissible against him for any purpose. Furthermore, it does not appear from the record that W. Alonzo Dunn, the grantee in the deed, and W.E. Dunn, is the same person who appears as prosecutor in this case.
The substantive law in the case was well and clearly stated by the court in its oral charge. Other questions presented on this appeal need not be considered.
The judgment of the lower court is reversed, and the cause is remanded.
Reversed and remanded.